J-S43021-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    NORMAN STROHDACH                           :
                                               :
                       Appellant               :     No. 1771 MDA 2018

      Appeal from the Judgment of Sentence Entered September 26, 2018
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0002292-2017


BEFORE:       GANTMAN, P.J.E., DUBOW, J., and STEVENS*, P.J.E.

MEMORANDUM BY DUBOW, J.:                             FILED SEPTEMBER 25, 2019

        Appellant, Norman Strohdach, appeals from the Judgment of Sentence

entered by the Luzerne County Court of Common Pleas following his

convictions    of    Harassment     and    Defiant   Trespass.1 He   challenges   the

sufficiency of evidence. After careful review, we affirm.

        The trial court summarized the facts of this case as follows:

        On July 8, 2016, [Appellant] was bitten by the [V]ictim’s dog. That
        incident started the chain of events eventually leading to his
        prosecution. Initially it appeared as though [Appellant] and the
        [V]ictim would reach an amicable resolution. However, their
        relationship eventually soured and although the [V]ictim
        attempted to prohibit [Appellant] from having any contact or
        communication with her, he began to engage in conduct resulting
        in criminal charges being filed against him.

        On January 29, 2017, [Appellant] confronted the [V]ictim as she
        approached a bridge leading to her residence. [Appellant] cursed
____________________________________________


1   18 Pa.C.S. § 2709(a)(7) and 18 Pa.C.S. § 3503(b)(1)(i), respectively.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S43021-19


        at the [V]ictim and made statements that could not be viewed as
        legitimate communication. He continued to jog on the road near
        the [V]ictim’s residence even after being asked to run a different
        route by law enforcement. [Appellant] also sent the [V]ictim text
        messages and drove his vehicle at her while she was at a gas
        station.

Trial Ct. Op., dated 12/20/18, at 3 (unpaginated). In April 2017, Appellant

was charged with Harassment, Disorderly Conduct, and Defiant Trespass.

        A one-day jury trial commenced on September 26, 2018 at which, inter

alia, the Victim, Appellant, and police officers testified. The jury found

Appellant guilty of Harassment. Immediately following the jury trial, the court

found Appellant guilty of summary Defiant Trespass.2 On the same date, the

court sentenced Appellant to one year of probation and a $300 fine. Appellant

did not file a post-sentence motion.

        Appellant timely appealed. Appellant and the trial court complied with

Pa.R.A.P. 1925.

        Appellant presents the following question for our review:

        Did the Commonwealth fail to present sufficient evidence to prove
        beyond a reasonable doubt, that Appellant’s alleged
        communications were comprised entirely of non-legitimate
        communications such that it could be concluded that Appellant
        repeatedly communicated with the intent to harass, annoy or
        alarm the complainant under 18 Pa.C.S.[ ] § 2709(a)(7)?

Appellant’s Br. at 2.

        “A claim challenging the sufficiency of the evidence is a question of

law.” Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000). “[O]ur

____________________________________________


2   The Commonwealth withdrew the Disorderly Conduct charge.

                                           -2-
J-S43021-19


standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Hutchinson, 164 A.3d 494, 497 (Pa. Super. 2017).

        In reviewing a sufficiency challenge, we determine “whether the

evidence at trial, and all reasonable inferences derived therefrom, when

viewed in the light most favorable to the Commonwealth as verdict winner,

are sufficient to establish all elements of the offense beyond a reasonable

doubt.” Commonwealth v. May, 887 A.2d 750, 753 (Pa. 2005) (citation

omitted). “Further, a conviction may be sustained wholly on circumstantial

evidence, and the trier of fact—while passing on the credibility of the witnesses

and the weight of the evidence—is free to believe all, part, or none of the

evidence.” Commonwealth v. Miller, 172 A.3d 632, 640 (Pa. Super. 2017).

“In conducting this review, the appellate court may not weigh the evidence

and substitute its judgment for the fact-finder.” Id.

        “A person commits the crime of harassment when, with intent to harass,

annoy or alarm another, the person . . . communicates repeatedly[.]” 18

Pa.C.S. § 2709(a)(7). “An intent to harass may be inferred from the totality

of the circumstances.” Commonwealth v. Cox, 72 A.3d 719, 721 (Pa. Super.

2013) (citations omitted). “[C]ommunicates” is defined by statute to mean,

“[c]onveys a message without intent of legitimate communication or address

by oral, nonverbal, written or electronic means, including telephone, electronic

mail,    Internet,   facsimile,   telex,    wireless   communication   or   similar

transmission.” 18 Pa.C.S. § 2709(f).


                                           -3-
J-S43021-19


      Appellant argues that the evidence does not support his Harassment

conviction. He asserts that the Commonwealth failed to prove that he acted

with intent to annoy, harass, or alarm the Victim, or that he acted without

intent of legitimate communication. Appellant’s Br. 14-15. He contends that

his communication with the Victim was limited; was for the legitimate purpose

to advise her of his injury and intent to sue; and his communications with the

Victim did not contain any threatening language. Id. at 16-17. We disagree.

      After the Victim ceased communication with Appellant in July 2016,

Appellant continued to jog past her house and pace in front of her house. N.T.,

9/26/18, at 31-33. Appellant sent the Victim a text message on September 6,

2016, which stated, inter alia, “[My] connections within the pet industry [] will

strongly SUPPORT ANYONE bitten by dogs. . . . Maybe you want to keep paying

your attorney to continue representing you in a losing case. Your choice.” Id.

at 56-57. On January 29, 2017, the Victim encountered Appellant on a bridge

which led to her residence; Appellant cursed at her and told her that “he’s

going to make [her] pay,” “he’d kill [her],” and “the reptilians are going to get

[her].” Id. at 37-38, 42. Appellant also followed the Victim to a gas station,

and swerved his car near her after she exited her vehicle. Id. at 40-41.

      Following our review of the record, we agree with the trial court that,

when viewed in the light most favorable to the Commonwealth as verdict-

winner, the evidence was sufficient for the jury to reasonably conclude that




                                      -4-
J-S43021-19


Appellant communicated repeatedly with the Victim with the intent to harass,

annoy, or alarm her.

      Accordingly, the evidence was sufficient to establish Harassment, and

Appellant is not entitled to relief on this claim.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/25/2019




                                       -5-